Case 19-13448-VFP   Doc 109-4 Filed 03/08/19 Entered 03/08/19 08:00:02   Desc
                      Exhibit D - Sale Notice Page 1 of 4


                                  Exhibit D

                                 Sale Notice
Case 19-13448-VFP             Doc 109-4 Filed 03/08/19 Entered 03/08/19 08:00:02                           Desc
                                Exhibit D - Sale Notice Page 2 of 4


LOWENSTEIN SANDLER LLP
Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
Michael S. Etkin, Esq. (metkin@lowenstein.com)
Paul Kizel, Esq. (pkizel@lowenstein.com)
Wojciech F. Jung, Esq. (wjung@lowenstein.com)
Philip J. Gross, Esq. (pgross@lowenstein.com)
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

Proposed Counsel to the Debtors and
Debtors-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


    In re:                                                  Chapter 11

    ACETO CORPORATION, et al.,1                             Case No. 19-13448 (VFP)

                           Debtors.                         (Jointly Administered)


         NOTICE OF PROPOSED SALE, AUCTION DATE, OBJECTION DEADLINE,
                     AND SALE HEARING (PHARMA BUSINESS)

       PLEASE TAKE NOTICE that on February 19, 2019, the above-captioned debtors and
debtors-in-possession (collectively, the “Debtors”), each filed voluntary petitions for relief
pursuant to chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”).

        PLEASE TAKE FURTHER NOTICE that, on [●], 2019, the Debtors filed the
Debtors’ Motion for Orders (I) (A) Authorizing and Approving Bidding Procedures in
Connection With the Sale of Substantially All Assets Comprising the Debtors’ Pharma Business;
(B) Authorizing and Approving Bid Protections; (C) Approving Procedures for the Assumption
and Assignment of Certain Executory Contracts and Unexpired Leases; (D) Scheduling a Sale
Hearing; (E) Approving the Form and Manner of Notice Thereof; and (F) Granting Related
Relief; and (II) (A) Authorizing and Approving the Sale of Substantially All Assets Comprising
the Debtors’ Pharma Business Free and Clear of All Claims, Liens, Rights, Interests, and
Encumbrances, (B) Authorizing and Approving the Assumption and Assignment of Certain
1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: Aceto Corporation (0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC (7634);
Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris Health, LLC (3236); PACK
Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).


25441/33
03/07/2019 203800288.1
Case 19-13448-VFP                Doc 109-4 Filed 03/08/19 Entered 03/08/19 08:00:02                           Desc
                                   Exhibit D - Sale Notice Page 3 of 4


Executory Contracts and Unexpired Leases Related Thereto, and (C) Granting Related Relief
[Docket No.[●]] (the “Motion”).2 By the Motion, the Debtors seek, among other things, to sell
the Purchased Assets to the bidder submitting the highest or otherwise best offer for the
Purchased Assets (the “Successful Bidder”), free and clear of all claims, liens, rights, interests
and encumbrances pursuant to sections 105(a), 363 and 365 of the Bankruptcy Code.

        PLEASE TAKE FURTHER NOTICE that, on [●], 2019, the Bankruptcy Court entered
an order (the “Bidding Procedures Order”) granting certain of the relief requested by the Motion
including, among other things, approving certain bidding procedures (the “Bidding Procedures”)
attached as Exhibit 1 to the Bidding Procedures Order. The Bidding Procedures Order sets forth
the key dates and times related to the sale (the “Sale”) of the Purchased Assets. All interested
bidders should carefully read the Bidding Procedures Order and the Bidding Procedures. To the
extent that there are any inconsistencies between the Bidding Procedures Order (including the
Bidding Procedures) and the summary description of certain of its terms and conditions
contained in this Notice, the terms and conditions of the Bidding Procedures Order shall control.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures, the
deadline to submit a Qualified Bid (as such term is defined in the Bidding Procedures) is [●],
2019 at 5:00 p.m. (prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures, the
Debtors are authorized to conduct an auction (the “Auction”) to sell the Purchased Assets if they
receive one or more Qualified Bids. The Auction, if conducted, will be held on [●], 2019 at
10:00 a.m. (prevailing Eastern Time) at the offices of Lowenstein Sandler LLP, 1251 Avenue
of the Americas, New York, NY 10020, or at such other location as shall be timely
communicated to all entities entitled to attend the Auction.

        PLEASE TAKE FURTHER NOTICE that a hearing to approve the Sale of the
Purchased Assets to the Successful Bidder (the “Sale Hearing”) will be held before the
Honorable Judge Vincent F. Papalia, United States Bankruptcy Court for the District of New
Jersey, Martin Luther King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark, New
Jersey 07102, on [●], 2019 at 10:00 a.m. (prevailing Eastern Time) or at such time thereafter
as counsel may be heard. Objections to the Sale, including objections to the Auction and the
selection of the Successful Bidder, if any, must be made in writing, state with particularity the
grounds therefor, conform to the Federal Rules of Bankruptcy Procedure and the Local Rules of
the United States Bankruptcy Court for the District of New Jersey, be filed with the Bankruptcy
Court, and be served so as to be actually received no later than 5:00 p.m. (prevailing Eastern
Time) on [●], 2019 by (i) counsel to the Debtors, Lowenstein Sandler LLP, 1251 Avenue of the
Americas, New York, NY 10020 (Attn: Steven E. Siesser, Esq. (ssiesser@lowenstein.com), Paul
Kizel, Esq. (pkizel@lowenstein.com) and Philip J. Gross, Esq. (pgross@lowenstein.com)); (ii)
counsel to the Buyer, counsel to the Buyer, Reed Smith LLP, 599 Lexington Ave, New York,
New York 10036 (Attn: Niket Rele, Esq. (nrele@reedsmith.com), John Algie, Esq.
(jalgie@reedsmith.com) and Derek J. Baker Esq. (dbaker@reedsmith.com)); (iii) the Office of
The United States Trustee, One Newark Center, 1085 Raymond Boulevard, Suite 2100, Newark,
New Jersey 07102 (Attn: Fran B. Steele (Fran.B.Steele@usdoj.gov) and David Gerardi, Esq.

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                          -2-
Case 19-13448-VFP        Doc 109-4 Filed 03/08/19 Entered 03/08/19 08:00:02                Desc
                           Exhibit D - Sale Notice Page 4 of 4


(David.Gerardi@usdoj.gov)); and (iv) proposed counsel to the Official Committee of Unsecured
Creditors, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York, 10038-
4982 (Attn: Jayme T. Goldstein, Esq. (jgoldstein@stroock.com) and Erez E. Gilad, Esq.
(egilad@stroock.com)).

        PLEASE TAKE FURTHER NOTICE that any party failing to timely file an objection
to the Sale shall be forever barred from objecting to the Sale and shall not be heard at the Sale
Hearing, and the Bankruptcy Court may enter the Sale Order without further notice to such party.

        PLEASE TAKE FURTHER NOTICE that this Notice is subject to the full terms and
conditions of the Motion, Bidding Procedures Order and Bidding Procedures, the Bidding
Procedures Order shall control in the event of any conflict, and the Debtors encourage parties in
interest to review such documents in their entirety. Any party that has not received and wishes to
obtain a copy of the Motion or the Bidding Procedures Order, including all exhibits thereto, may
(i) make such a request by contacting the Debtors’ court approved claims agent, Prime Clerk
LLC, by (1) telephone at 844-216-7718 (US/Canada Toll Free) or 347-761-3238 (International),
or (2) email at Acetoinfo@primeclerk.com, or (ii) examine them on Prime Clerk’s case website
free of charge at https://cases.primeclerk.com/aceto or on the Bankruptcy Court’s electronic
docket for the Debtors’ chapter 11 cases, which is available via the Court’s website at
www.njb.uscourts.gov (a PACER login and password are required and can be obtained through
the PACER Service Center at www.pacer.gov).

Dated: _______________ __, 2019
                                                     LOWENSTEIN SANDLER LLP


                                                     Kenneth A. Rosen, Esq.
                                                     Michael S. Etkin, Esq.
                                                     Paul Kizel, Esq.
                                                     Wojciech F. Jung, Esq.
                                                     Philip J. Gross, Esq.
                                                     One Lowenstein Drive
                                                     Roseland, New Jersey 07068
                                                     (973) 597-2500 (Telephone)
                                                     (973) 597-2400 (Facsimile)
                                                     krosen@lowenstein.com
                                                     metkin@lowenstein.com
                                                     pkizel@lowenstein.com
                                                     wjung@lowenstein.com
                                                     pgross@lowenstein.com

                                                     Proposed Counsel to the Debtors and
                                                     Debtors-in-Possession




                                               -3-
